On Motion eor Rehearing.
Per Curiam:
9. Since the decision of this case, and within the time to petition for rehearing, as extended on application of the state, there has been filed, without leave of the court, what is asserted to be an amended bill of exceptions, but which is subsantially a new bill; and it is insisted that it now appears that the error discussed in the briefs and at the argument, and upon which the case was decided, ivas harmless. It is not claimed that the original bill was erroneous in any particular, or did not state the truth, but only that it did not state facts sufficiently in *494detail — to amplify which was the purpose of the so-called amendment.
Where a bill of exceptions,-through inadvertence or mistake, has been so made up as not to state the truth, it may, upon proper notice and showing, be amended nunc pro tunc at a subsequent term and before the hearing in this court so that it will accord with the real facts: State ex. rel. v. Estes, 34 Or. 196 (52 Pac. 571); Bloch v. Sammons, 37 Or. 600 (55 Pac. 438; 62 Pac. 290). It is doubtful whether this rule of practice, liberal as it is, supports the right in a party to obtain by way of amendment to a bill of exceptions a substantially new bill after the adjournment of the term: Arvilla v. Spaulding, 121 Mass. 505. But, however this may be, there is no law permitting a litigant, who has argued and submitted his cause on a bill of exceptions, which states the truth, to obtain from the court below by way of amendment practically a new bill, after the ease has been decided, for the purpose of arguing in a petition for rehearing that the error shown by the original bill was harmless. A bill of exceptions, when settled, signed and filed, becomes. a part of the record, and stands on precisely the same footing as any other record (State ex. rel. v. Estes, 34 Or. 196, 204, 52 Pac. 571), and it will not be claimed, we think, that, where jmrties have submitted a cause for decision on a record as made up, either of them can, after the decision, cause a new or amended record to be substituted so as to add to or take from the questions presented: 3 Cyc. 144; Kerley v. Vann, 52 Ala. 7.
The petition for rehearing is denied.
Reversed : Rehearing Denied.